                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        COOPERATIVE ENTERTAINMENT,
                                   7    INC.,                                              Case No. 19-cv-00294-WHO

                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.
                                                                                           Re: Dkt. No. 17
                                  10    PEER5, INC.,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13   Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is dismissed

                                  14   with prejudice. The Clerk shall close the case.

                                  15   Dated: July 29, 2019

                                  16                                                     ______________________________________
                                                                                         WILLIAM H. ORRICK
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
